Citation Nr: 9902079
Decision Date: 01/26/99	Archive Date: 06/24/99

DOCKET NO. 98-05 316               DATE JAN 26, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Sioux Falls, South Dakota

THE ISSUES

1. Entitlement to an increased rating for skin disability,
currently evaluated as 10 percent disabling.

2. Entitlement to service connection for bilateral fallen arches.

3. Entitlement to service connection for disability of the right
second and third metatarsals.

4. Entitlement to service connection for bilateral ankle
disability.

5. Entitlement to service connection for bilateral knee disability.

6. Entitlement to service connection for postoperative residuals of
a bilateral vasectomy.

7. Entitlement to service connection for disability manifested by
positive tuberculosis (TB) tine test.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1979 to January
1997.

This matter comes before the Board of Veterans' Appeals (Board)
from an April 1997 rating decision by the Department of Veterans
Affairs (VA) Medical and Regional Office Center (MROC) in Wichita,
Kansas.

The issues of entitlement to an increased rating for skin
disability and for entitlement to service connection for bilateral
knee and ankle disability, and disability of the right second and
third metatarsals are addressed in the remand at the end of this
action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal with respect to entitlement to service
connection for bilateral fallen arches has been obtained.

2. The veteran's bilateral fallen arches originated in service.

3. The claims for service connection for disability manifested by
positive TB tine test, and for postoperative residuals of a
vasectomy are not plausible.

CONCLUSIONS OF LAW

1. Bilateral fallen arches were incurred in active service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998).

2. The claims for service connection for disability manifested by
positive TB tine test, and for postoperative residuals of a
vasectomy are not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for bilateral fallen arches

Initially, the Board notes that the veteran's claim for service
connection is well grounded within the meaning of 38 U.S.C.A.
5107(a). Further, the Board is satisfied that all relevant facts
have been properly developed and that no further assistance to the
veteran is required to comply with 38 U.S.C.A. 5107(a).

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated during active service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

Service medical records, including the veteran's entrance
examination, are negative for any evidence of foot disability until
June 1988. At that time, the veteran presented with a three week
history of right foot pain, which, he claimed, had been attributed
by a civilian physician to a fallen arch; the service examiner
suspected that the veteran's complaints were due instead to plantar
fasciitis and possible

ligament sprain. X-ray studies of the veteran's right foot in
October 1992 were essentially negative, but the veteran was
nevertheless fitted for arch supports that month. At the veteran's
September 1996 retirement examination, clinical evaluation
disclosed the presence of bilateral moderate loss of plantar
arches, and the examiner noted that the veteran continued to wear
orthoses for falling arches of both feet.

The veteran was afforded a VA examination in March 1997, at which
time he complained of right foot discomfort and pain in the arch
region and mid-metatarsal area. He reported experiencing pain in
the arches of both feet with running or extensive physical
activity. On physical examination the veteran's gait was described
as normal. The examiner identified the presence of a tender callus
in the mid-metatarsal area of the right foot, but the veteran
exhibited full range of right foot motion without evidence of
redness, swelling or increased warmth. X-ray studies of the right
foot were reportedly normal. The examiner noted that the veteran
continued to wear bilateral arch supports, although no diagnosis of
foot disability was rendered.

The evidence on file indicates that the veteran was first diagnosed
with fallen arches after several years in service and that this
disability was clinically demonstrated at service separation.
Although VA examination conducted shortly after service did not
result in a diagnosis of foot disability, the examiner nevertheless
documented that the veteran continued to wear arch supports. Under
the circumstances, the Board is satisfied that the evidence of
record preponderates in favor of the veteran's claim. Accordingly,
service connection is warranted for bilateral fallen arches.

II. Service connection for disability manifested by positive TB
tine test, and postoperative residuals of a vasectomy

The Board initially notes that the veteran has suggested that his
service medical records are incomplete, asserting that there should
be additional records reflecting treatment for his claimed
disabilities. However, the Board has found nothing in the record to
suggest that any service medical records are missing.

Applicable law provides that service connection may be granted for
disability resulting from disease or injury incurred or aggravated
during active service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1998). Service incurrence of tuberculosis during
wartime service may be presumed if it is manifested to a
compensable degree within three years of the veteran's discharge
from service. 3 8 U. S.C.A.  1101, 1112 (West 1991); 38 C.F.R.
3.307, 3.309 (1998). However, as a preliminary matter, the Board
must determine whether the veteran has submitted evidence of well-
grounded claims. 38 U.S.C.A. 5107(a). If he has not, his claims
must fail, and VA is not obligated to assist the veteran in their
development. 38 U.S.C.A. 5107(a); Epps v. Gober, 126 F.3d 1464
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak
v. Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Veterans Appeals (Court) has stated
repeatedly that 38 U.S.C.A. 5107(a) unequivocally places an initial
burden on a claimant to produce evidence that a claim is well
grounded. See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit
at 92; Tirpak at 610-11. A well-grounded claim is a plausible
claim, that is, a claim which is meritorious on its own or capable
of substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
The Court has stated that the quality and quantity of evidence
required to meet this statutory burden depends upon the issue
presented by the claim. Grottveit at 92-93. Where a determinative
issue involves medical causation or a medical diagnosis, competent
medical evidence to the effect that the claim is plausible or
possible is required. Id.

Further, in order for a claim to be considered plausible, and
therefore well grounded, there must be evidence of both a current
disability and evidence of relationship between that disability and
an injury or disease incurred in service or some other
manifestation of the disability during service. Rabideau v.
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548
(1992).

Service medical records disclose that the veteran underwent
elective sterilization by bilateral vasectomy in April 1993. No
evidence of infection was identified on

follow up examination several days following the procedure, and the
veteran's condition was described as stable. In April 1996, the
veteran presented with complaints of a lump and swelling in the
area of the vasectomy. At his September 1996 retirement
examination, while the 1993 vasectomy procedure was noted, clinical
examination of the veteran was negative for any pertinent
abnormalities.

At the veteran's March 1997 VA examination he reported experiencing
occasional pain in his scrotal area following his vasectomy.
Physical examination disclosed the absence of any hernia, but
fullness of the epididymal area on the right from the site of the
vasectomy was identified. No evidence of exudate or increased pain
on palpation of that region was present, and no diagnosis was
rendered with respect to the veteran's claimed disability.

Although the veteran underwent elective vasectomy in service and
subsequently complained of swelling years later, no postoperative
residuals of the vasectomy were identified on the report of his
service discharge examination. Moreover, while the veteran
complained of pain and swelling in the area of the vasectomy and
exhibited fullness of the epididymal area on postservice
examination, that examination failed to result in a diagnosis of
disability, and there is otherwise no postservice medical evidence
suggestive of postoperative residuals of the vasectomy.

In this case, the only evidence supportive of the veteran's claim
consists of the lay assertions of the veteran himself. As the Court
held in Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons
are not competent to offer medical opinions, so the assertions of
lay persons concerning a medical diagnosis cannot constitute
evidence of a well-grounded claim. In the absence of proof of a
present disability, there can be no valid claim. Brammer v.
Derwinski, 3 Vet. App. 223 (1992). In light of these circumstances,
the Board must conclude that the veteran's claim for service
connection for residuals of a bilateral vasectomy is not well
grounded.

Service medical records indicate that the veteran was evaluated in
April 1982 following a questionable positive TB tine reaction.
Subsequent purified protein derivative of tuberculin (PPD) later
that month was negative, but the veteran was

scheduled for yearly PPD tests. The veteran again exhibited a
positive TB tine reaction in May 1988; when questioned the veteran
denied any past or present symptoms of tuberculosis. In October
1993, PPD was apparently positive, and, in a Tuberculin Test
Reactor Interview that month, the veteran again denied any history
of active tuberculosis. The veteran was identified at that time as
a Tuberculin reactor/converter and was scheduled for Isoniazid
(INH) prophylaxis therapy. He underwent such therapy between
December 1993 and June 1994 without event, and, upon completion of
the INH therapy, no follow up examinations were scheduled. Chest X-
ray studies throughout service were negative for any abnormalities
and the service medical records are otherwise negative for any
complaints, finding or diagnosis of tuberculosis. At his September
1996 retirement examination, the veteran's history of positive TB
tine and PPD tests was documented, but physical examination,
including chest X-ray studies, was entirely normal.

At his March 1997 VA examination the veteran related his history of
positive TB tine and PPD tests and resulting INH therapy to the
examiner, although the veteran did not report any current or past
symptoms related to the positive tests. On physical examination the
veteran denied any cough or expectoration, evaluation of his
respiratory system was within normal limits, and there was
otherwise no evidence of tuberculosis or other pertinent
abnormalities associated by the examiner with the positive test
results in service. Chest X-ray studies were reportedly negative
for any demonstrable pulmonary disease or other abnormality. The
veteran was diagnosed as status post treatment for PPD conversion.

Although the veteran exhibited positive TB tine and PPD tests in
service and was treated with INH therapy for six months, the
service medical records are completely negative for any complaints,
finding or diagnosis of tuberculosis or other disability related to
the positive test results. The veteran consistently denied any
symptoms of active tuberculosis while in service and chest X-ray
studies throughout service were completely negative for any
pulmonary manifestations of tuberculosis. In addition, while the
veteran underwent INH therapy, the record reflects that this
therapy was instituted as a prophylaxis, and not in response to a
diagnosis of tuberculosis. Moreover, there is no postservice
medical evidence of tuberculosis or of any other disability
associated with the positive test results in service.

In sum, there is no evidence of tuberculosis or of any other
disability associated with the positive TB tine and PPD tests
either in service or thereafter. While the veteran nevertheless
maintains that service connection is warranted for the positive
test results, the Board notes that a positive TB tine or PPD test
is not itself a disability, but is rather a finding on a laboratory
test used in the diagnosis of tuberculosis. In the instant case,
therefore, the only evidence of a diagnosis of disability
associated with the positive TB tine and PPD tests consists of the
lay assertions of the veteran. Since he is a layperson, however,
his assertions concerning medical diagnosis cannot constitute
evidence of a well-grounded claim. Espiritu, supra. In light of
these circumstances, the Board must conclude that the veteran's
claim for disability manifested by positive TB tine test is not
well grounded.

The Board views its foregoing discussion as sufficient to inform
the veteran of the elements necessary to complete his application
to reopen his claims for service connection for bilateral ankle and
knee disabilities, disability manifested by positive TB tine
reaction and postoperative residuals of a vasectomy. Graves v.
Brown, 8 Vet. App. 522, 524 (1996).

ORDER

Entitlement to service connection for bilateral fallen arches is
granted.

Entitlement to service connection for postoperative residuals of a
vasectomy is denied.

Entitlement to service connection for disability manifested by
positive TB tine test is denied.

REMAND

Briefly, the veteran contends that the evaluation currently
assigned his skin disability does not accurately reflect the
severity of that disability, and further contends that service
connection is warranted for disability of the second and third
metatarsals.

With respect to the veteran's increased rating claim, the record
reflects that the veteran was afforded a VA examination in March
1997, at which time he reported that he initially developed a rash
in service involving his hands, but that this rash currently
affects his chest area. He indicated that although he did not
currently have a rash, he still had some itching in the flank area.
On physical examination xerotic changes of the lateral areas of the
chest, bilaterally, were identified and the veteran was diagnosed
with xerotic dermatitis.

In his March 1998 Substantive Appeal the veteran reported that he
had experienced a constant rash for the prior six months. He also
reported that his rash continually itches and that he has received
recent treatment for his skin disability. As the veteran has
essentially alleged that his skin disability has worsened since his
last VA examination, and since the veteran has alleged recent
treatment of skin disability, the Board concludes that further
evidentiary development is warranted prior to adjudication of the
veteran's claim.

Service medical records disclose that the veteran presented in May
1980 with a possible right ankle sprain following a twisting
injury. He next sought treatment in January 1982 for left ankle
sprain resulting from a sports injury; X-ray studies of the ankle
were negative for any abnormalities. Periodic examinations from
June 1982 to August 1992 were negative for any complaints, finding
or diagnosis pertaining to the veteran's ankles. The veteran
presented in September 1992 for right ankle complaints, at which
time X-ray studies of the right foot disclosed the presence of some
loose osteochondral fragments in the vicinity of the medial
malleolus and posterior aspect of the tibia, suggestive of an old
injury; no acute bony abnormality was identified. The veteran was
diagnosed as status post ankle

sprain. At his September 1996 retirement examination the veteran
reported a history of bilateral ankle pain, but clinical
examination of the ankles was negative.

The veteran was afforded a VA examination in March 1997, at which
time he reported sustaining multiple ankle sprains in service. He
reported that he currently experienced bilateral ankle weakness and
occasional ankle swelling and stiffness. On physical examination
the veteran's gait was normal and his reflexes were intact. He
exhibited full range of ankle motion without apparent evidence of
redness, swelling or increased warmth. The veteran was diagnosed
with chronic bilateral ankle pain without X-ray evidence of bony
change.

In several statements on file, the veteran averred that he was
informed in service by his treating physicians that the ligaments
and tendons in both ankles were destroyed.

The veteran's service medical records, other than the report of his
retirement examination, are entirely negative for any complaints,
finding or diagnosis pertaining to the right or left knee. At his
September 1996 retirement examination the veteran reported a
history of intermittent bilateral knee pain. However, clinical
examination of the veteran's knees at that time was normal.

At his March 1997 VA examination the veteran reported that he had
strained his knees on multiple occasions in service. His current
complaints included occasional bilateral knee pain, swelling and
stiffness; he averred that his right knee was more symptomatic than
his left. Physical examination disclosed normal gait and reflexes.
The veteran exhibited full range of knee motion without evidence of
looseness, laxity, redness or swelling, although he evidenced
minimal discomfort to palpation of the medial and lateral areas of
the right knee. X-ray studies of the knees were reportedly negative
for any abnormalities. The veteran was diagnosed with chronic right
knee pain.

With respect to service connection for disability of the second and
third metatarsals, review of the veteran's service medical records
discloses that the veteran presented in September 1992 with
complaints of pain on the bottom of the right foot between

the second and third metatarsals; the examiner diagnosed the
veteran with flexible hammertoes and diffuse intractable plantar
keratosis. The records reflect that the veteran was thereafter
prescribed and fitted with orthoses using metatarsal bars, although
X-ray studies of the right foot in October 1992 were essentially
negative for pertinent abnormalities. In April 1993 the veteran was
found to manifest tenderness of the right third and fourth
metatarsal distal heads and web space, and was diagnosed with
Morton's neuroma. At his September 1996 retirement examination, the
veteran reported having a nerve nodule of the right foot, as well
as hammertoes of that extremity; clinical evaluation was negative
for any pertinent abnormalities, although he continued to use
orthoses for his feet.

At his March 1997 VA examination the veteran continued to complain
of pain in the mid-metatarsal area and was noted to wear arch
supports bilaterally. Physical examination disclosed the presence
of a tender callus in the mid-metatarsal area of the right foot,
although no other pertinent abnormalities were identified and X-ray
studies of the right foot were reportedly normal. In his March 1998
Substantive Appeal the veteran stated that the bottoms of the
affected toes are constantly numb.

Although the report of the veteran's examination for discharge is
negative for clinical findings with respect to the veteran's right
second and third metatarsals, in light of the various diagnoses in
service pertaining to the second and third metatarsals, as well as
the findings on postservice VA examination suggestive of the
presence of current disability alleviated by orthosis, the Board is
of the opinion that another VA examination of the veteran's right
foot, knees, and ankles would be helpful in the adjudication of the
veteran's claim.

Accordingly, this case is REMANDED to the MROC for the following
actions:

1. The MROC should request the veteran to identify specific names,
addresses, and approximate dates of treatment for all health care
providers, private and VA, who may possess additional records
pertinent to his claims. When the requested information and any
necessary

authorizations have been received, the MROC should attempt to
obtain copies of all pertinent records which have not already been
obtained.

2. Then, the MROC should arrange for a VA dermatological
examination by a physician with appropriate expertise to determine
the extent of impairment from the veteran's service-connected skin
disability. The examination should be performed, to the extent
possible, when the skin disability is in an active stage. The
examiner should describe the size, shape, color, and location of
all lesions and scars associated with the veteran's skin
disability, as well as any ulceration, tenderness or other
manifestations of the disability. Any affected area should be
described in detail including the extent of involvement, itching,
exfoliation, etc. The claims file, including a copy of this REMAND,
must be made available to the physician prior to the examination of
the veteran for proper review of the medical history. The
examination report is to reflect whether such a review of the
claims file was made. The examination report must be typed.

3. The veteran should also be afforded a VA orthopedic examination
by a physician with appropriate expertise to determine the nature,
extent and etiology of any disability of the ankles, knees, and
right second and third metatarsals present. All indicated tests
should be conducted, and the examiner is to set forth all findings
in detail. With respect to any

currently present disability of the right second and third
metatarsals, knees, and ankles, the examiner should be requested to
provide an opinion as to the likelihood that these disabilities, if
present, were manifested in service or are otherwise related to
service. The complete rationale for all opinions expressed should
also be provided. The claims folder, including a copy of this
REMAND, must be made available to the examiner prior to the
examination. The examination report is to reflect whether a review
of the claims file was made. The examination report must be typed.

4. Thereafter, the MROC should review the claims file and ensure
that the above development actions, including the requested medical
examinations and opinions, have been conducted and completed in
full. Then, the MROC should undertake any other indicated
development and readjudicate the remaining issues on appeal.

5. If the benefits sought on appeal are not granted to the
veteran's satisfaction, the MROC should issue a Supplemental
Statement of the Case and provide the veteran and his
representative an appropriate opportunity to respond. Consideration
should be given to 38 U.S.C.A. 1117; 38 C.F.R. 3.317.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. By this REMAND, the
Board intimates no

opinion as to any final outcome warranted. No action is required of
the veteran until he is otherwise notified by the MROC.

WAYNE M.BRAEUER
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date that appears on the face of this decision constitutes the
date of mailing and the copy of this decision that you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. Appellate rights do not attach to those
issues addressed in the remand portion of the Board's decision,
because a remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1998).
 
